Citation Nr: 1617253	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-49 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for regional ileitis with esophageal hiatal hernia.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Byron Simpson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to August 1965.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2011 the Veteran was afforded a videoconference hearing before the Board.  A transcript of the testimony offered at this hearing has been associated with the record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's regional ileitis results in symptoms that are severe; with numerous attacks a year and malnutrition, the health only fair during remissions.

2.  The Veteran's regional ileitis does not result in symptoms of marked malnutrition, anemia, and general debility, or with serious complication such as liver abscess.

3.  The Veteran has not engaged in substantially gainful employment during the claim period.

4.  The Veteran's regional ileitis renders him unable to obtain or maintain substantially gainful employment.
CONCLUSION OF LAW

1.  The criteria for a 60 percent evaluation for regional ileitis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, Diagnostic Code 7323 (2015).

2.  The criteria for a total disability evaluation based upon individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in October 2008 and May 2009.  

The letters informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  38 C.F.R. § 4.114 (2015).  The May 2009 letter informed the Veteran of the criteria for obtaining a total disability rating due to individual unemployability.  The Veteran was also informed concerning the assignment of ratings and effective dates.  

With respect to the duty to assist, the Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the current evaluation that the RO assigned, as well as TDIU.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

The Board also finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, and a private treating physician's medical records.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and VA treatment records.  The Veteran has submitted private treatment records in support of his claim.  

A February 2014 Board remand directed VA to request the Veteran provide authorization for the release of medical records from Dr. R.K., M.D.  The Veteran's records were obtained from Dr. R.K. in July 2014.  Additionally, the Board directed VA to obtain current examinations and opinions regarding the nature and severity of the Veteran's service connected disability and the impact it may have on his ability to obtain or maintain substantial gainful activity.  

The Veteran was afforded VA examinations in June 2015 and the examiner provided the requested opinions and supported these opinions with citation to the record and rationale.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2015); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   The Board finds that there has been substantial compliance with the February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Regional Ileitis

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7301.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  Thus, ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The original grant of service connection in March 1980 utilized a hyphenated code of 7325-7346.  Diagnostic Code 7325 relates to Enteritis and Diagnostic Code 7346 relates to Hiatal Hernia.  A November 1983 rating decision also indicated consideration of Diagnostic Code 7328 pertaining to resection of the small intestine.

The Board notes that a rating decision dated August 2006 indicated the disability was now rated under Diagnostic Code 7301.

There is no diagnostic code specific to Crohn's disease (for which the Veteran has a diagnosis) or regional ileitis, and the RO evaluated the Veteran's disability by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7301 for peritoneal adhesions.  

Under this diagnostic code, a 0 percent evaluation is assigned for mild symptoms.  

A 10 percent evaluation is assigned for moderate; pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.

A 30 percent evaluation is assigned for moderately severe; partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  

A 50 percent evaluation is assigned for severe; definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

However, the Veteran's relevant medical history and demonstrated symptomatology are far more pertinent to the criteria under Diagnostic Code 7323.  38 C.F.R. § 4.114, Diagnostic Code 7323.  

The Board finds that the change from Diagnostic Code 7301 to 7323 results in a higher evaluation for the service-connected disability, as the maximum under 7301 is a 50 percent evaluation and the maximum under 7323 is a 100 percent evaluation.  Additionally, the Board notes that the maximum evaluation under 7301 of 50 percent does not allow for the Veteran to meet the schedular criteria under 38 C.F.R. § 4.16(a) (2015).  Therefore, the Board finds that this change in diagnostic code does not constitute a severance of service connection or a reduction in evaluation.  See Murry V. Shinseki, 24 Vet. App. 420 (2007); see also Read v. Shinseki, 651 F3d 1296 (Fed. Cir. 2011).  

The record demonstrates that the Veteran underwent ischemic bowel resection in December 1962.  Approximately 18 inches of small intestine, including the ileocecal valve were resected.  In May 2006, the Veteran had developed a stenotic anastomosis site due to his Crohn's disease and this area was also resected.  

The Veteran's complaints regarding his symptoms primarily relate to the ability to control bowel movements, his near constant abdominal distress, and the severity of his disability.  The criteria under Diagnostic Code 7323 relate directly to the Veteran's primary symptoms of his service-connected disability.  While not specifically related to regional ileitis, Crohn's disease, or resection of the lower intestine, the Board finds that criteria under Diagnostic Code 7323 are "more appropriate."  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

A statement from the Veteran's employer indicates that he was aware of the Veteran's daily problems with digestion and elimination and observed the effect they had on his ability to perform his job.  He believed these problems resulted in the Veteran resigning from his full-time position in 2003.  At times, the Veteran had to get away from the work site, ride out periods of pain and discomfort and then return to work in one or two hours.  

A letter from R.K., M.D., dated in September 2008, indicates that the Veteran was having a lot of problems with diarrhea following surgeries.  He had frequent events with fecal incontinence and has soiled his clothes on multiple occasions.  Some days, he had six to eight bowel movements.  He also had a lot of gas and abdominal cramping.  He was forced to retire from his daily job due to the symptoms and tried to do periodic jobs at home and running a small business.  Unfortunately, the job required travel and the frequent bowel movements hindered him from doing the job adequately.  

A December 2008 statement from the Veteran's wife indicates that he struggles daily with frequent bowel movements, urgency to get to a bathroom, excessive gas, leakage and severe pain.  He now struggled to do any work due to the symptoms and would often be at home for days without being able to leave.  He spent a great deal of time in the bathroom and she heard him in pain as he struggled with the elimination process.  He would often leave home to go to work only to return to shower again and change his soiled clothing.  She indicated that the disorder was so debilitating that work for him would now be out of the question.

A June 2009 letter from his employer indicated that the Veteran worked there since September 2003 in a sales job.  In February 2005, he began to reduce his workdays considerably due to his ongoing condition/disability.  His work was again reduced as he began to deal with the need for surgery that was to eventually be performed in May 2006.  Since that time he worked no more than one day a week and probably did not actually work 4 days a month.  The Veteran was paid $10,480 over the past 12 months and most of this went to cover his expenses as he traveled to and from nursing homes.  

The Board finds that this employment was marginal employment.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a) (2015).

Upon VA examination in August 2009, the Veteran reported a history of diarrhea, indigestion and heartburn.  He reported fecal incontinence that was mild and occurred occasionally.  

An August 2009 letter from his employer indicated that they had conversed frequently concerning his inability to work sufficient hours to service his accounts.  As his health prevented him from working sufficient hours, he was released from his contract; however, if his health allowed him to work more hours in the future, the employer would be open to negotiating for his services.

Upon VA examination in April 2011, the Veteran reported having diarrhea more than 6 times daily, more than 12 times a year, lasting for a day or less.  He also reported a history of midline abdominal pain that was colicky and crampy.  Physical examination revealed that his overall general health was fair, there were no signs of significant weight loss or malnutrition, no signs of anemia, a fistula or abdominal mass.  He did have abdominal tenderness.  The disability affected his occupational activities due to weakness or fatigue and pain.  It also had severe effects on chores, traveling, toileting, prevented shopping and exercise and had a mild effect on recreation. 

Although the claims folder was not reviewed by the examiners, this does not render the examination reports inadequate as the examiners conducted an examination and provided information concerning the current severity of the disorder.  

A statement from Dr. R.K., M.D., received in August 2011 indicates that the Veteran reported urgency of bowel, frequency of bowel movement, gas buildup creating some incontinence and embarrassment, abdominal pain/cramping and soiling of clothing with unpredictable frequency.  These complications caused him to seek medical retirement and to find a more recent part time commissioned sales job.  The daily complications were so severe that they prevent him from maintaining fulltime gainful employment.  He also noted that the condition was permanent and the disability from it continuous.

An August 2011 statement from the representative indicates that the Veteran has "numerous attacks per year," and in any given week, has malnutrition as he must eat excessive amounts of food since his body does not process nutrients properly.  He also has "fairness of health during remission"  as he does not experience remission and therefore his health is always poor.  He also has hematemesis or melena.

A statement from G.L. indicates that he has known the Veteran since the 1960s and was aware of his worsening condition and the difficulties it presented.  Another statement indicates that he witnessed the Veteran's frequent and embarrassing episodes with soiling his clothing, seeking bathroom facilities and complaints of abdominal cramping and discomfort.  He spent most of his time at home doing very little due to the fear of pain, discomfort and embarrassing moments in public.  

The Veteran testified at the August 2011 Board hearing that his problems related to the lower intestinal tract due to the elimination process and that he experienced pain and suffering, frequency, urgency, and soiling.  The representative indicated that the Veteran has several attacks per week, malnutrition, fatigue, low blood sugar, high volume of bowel movements and no periods of remission.  Regarding the VA examination, the Veteran reported that he did not have pain as he had not eaten that day.  However, he had already had five to six bowel movements that day and that results in lethargy.  Several times during the month he cannot make the 20 yards from his computer to the bathroom.  The Veteran reported that he could no longer meet the commitments of his sales job because he could not drive 200 miles and could not work two days a week because of his bowel movements.  He indicated that the most he made at the part-time job was $18,000 to $19,000 per year but he had to pay his own expenses so his actual income was lower.  He also had prior experience as a respiratory therapist.

With respect to the Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, testimony was taken concerning the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

Treatment records received following the Board remand from Dr. R.K. dated in December 2013 indicate that the Veteran was having abdominal pain, 8 to 10 bowel movements daily and at times up to 15 per day, urgency and occasional incontinence.  The diagnosis was Crohn's disease with diarrhea and abdominal pain.  In April 2014, it was noted that the Veteran's weight had remained stable but he continued to have issues with diarrhea and control of his bowel habits.  A January 2010 note indicated that the Veteran had not been able to work over the last nine months because of diarrhea.  Medication seemed to control the diarrhea as long as he was not very active.  It was noted that his weight had increased and his symptoms seemed to be fairly well managed as long as he was not working.  In July 2009 it was noted that the Veteran had 6 to 15 bowel movements a day and had a few issues where he had soiled his clothes recently.  His weight was stable.  He was not really able to keep a full-time job since he had to travel in a car which was difficult due to the frequent urgency.  A September 2008 medical record indicated that the Veteran had issues with fecal incontinence, diarrhea and cramping.  He sometimes woke up in the middle of the night and had 4 to 5 bowel movements.  In January 2008, it was noted that the Veteran could not really work full time due to the diarrhea and abdominal cramping from Crohn's disease.  A part-time or sedentary job was suggested.  

Upon VA examination in June 2015, it was noted that the Veteran had a resection of the small intestine in 2006, peritoneal adhesions attributable to the resection, and resection of the ischemic bowel secondary to Crohn's disease in December 1962.  The Veteran reported post-prandial diarrhea daily, which on his best days resulted in 8 mostly watery bowel movements each day.  He also had worse bouts of diarrhea 5 out of 7 days which resulted in 16 bowel movements a day.  He frequently could not make it to the toilet and soiled his clothing at least 3 to 4 times a week.  The Veteran reported abdominal pain with bouts of diarrhea and pulling pain on attempted work or aggravated by movements of the body.  The Veteran did not have weight loss or inability to gain weight due to the surgery and did not have any interference with absorption and nutrition attributable to the resection.  The Veteran did not have an ileostomy or colostomy, fistula, scars, anemia or other pertinent findings.  The disability affected his ability to work as he could not always make to the bathroom and soils his clothes even when he is less than 25 feet from a restroom.  On his bad days, it would be difficult to work.  The clinician opined that the disability resulted in an inability to obtain and maintain gainful employment in either a physical or sedentary job consistent with his age and occupational experience based on the frequency with which he would have to change diapers and/or his clothing.  This makes him never want to leave home for fear of accidents and associated fecal odor.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of abdominal distress and frequency and incontinence of bowel movements.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

After a review of all of the evidence, the Board finds that a 60 percent rating is warranted for the entire period covered by this claim.  The signs and symptoms as reported in the lay statements, private medical records and 2015 VA examination have not varied to the extent that staged ratings are appropriate.  

Upon review of the totality of the evidence and resolving any doubt in favor of the Veteran, the Board concludes that an evaluation of 60 percent is warranted under DC 7323 for the entirety of the appeal period.  The Board finds that the Veteran manifests symptoms that are severe; with numerous attacks a year with health only fair during remissions.  However, the Board finds that the lay and medical evidence of record does not support a finding that the Veteran's manifests symptoms of marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

The record clearly establishes that the Veteran has experienced numerous severe attacks or flare-ups of Crohn's disease a year.  Throughout the pendency of the appeal, the Veteran has reported experiencing daily diarrhea of a constant nature and abdominal distress and discomfort.  

The medical evidence of record also demonstrates the Veteran's Crohn's disease has had significant effects on his occupational and daily activities.  The Board acknowledges that the rating criteria for a 60 percent evaluation under DC 7323 also require a showing of malnutrition.  Here, the evidence of record does not include any actual clinical documentation or diagnosis of malnutrition.  However, the Board notes an August 2011 statement from the representative indicates that the Veteran has malnutrition as he must eat excessive amounts of food as his body does not process nutrients properly.  The Board notes that this report is credible and consistent with the clinical evidence of record.  Moreover, the April 2011 examiner noted that the disability resulted in fair health with weakness, fatigue, and pain.  

Furthermore, in determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2015).

The Board has considered whether the Veteran's symptoms are pronounced, or whether they result in marked malnutrition, anemia, and general debility, or with serious complication such as liver abscess.  The April 2011 and June 2015 VA examinations noted that the Veteran's health was fair, with no evidence of anemia, or liver abscess.  As noted above, the Board also finds that the August 2011 statement from the representative indicates that the Veteran has malnutrition as he must eat excessive amounts of food as his body does not process nutrients properly does not represent or approximate "marked malnutrition."  38 C.F.R. § 4.114, DC 7323.  The Veteran's weakness, fatigue and pain are already contemplated by the examiner's finding that the Veteran's health was fair and such was already considered in granting the 60 percent rating.  

In sum, the Board finds that a rating in excess of 60 percent is not warranted.  Nor can the Board find any other schedular criteria which would provide the basis for an evaluation in excess of 60 percent.  (For instance, a maximum 60 percent rating is assigned under DC 7328 for marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss under 38 C.F.R. § 4.114, DC 7328).  Diagnostic Code 7330 which provides a total rating for copious and frequent fecal discharge that results from a persistent fistula of the intestine or after attempt at operative closure is not applicable as the Veteran does not have a fistula nor was there attempted operative closure.  He also does not have impairment of sphincter control or a stricture of the rectum and anus requiring a colostomy.  Diagnostic Codes 7332 and 7333.  

For all the foregoing reasons, the Board finds that 60 percent, but no higher, rating for regional ileitis is warranted throughout the appeal period, but that a rating in excess of 60 percent is not warranted at any time pertinent to this appeal. 

The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 60 percent rating are met, but finds that the preponderance of the evidence is against assignment of higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA's regulation,§ 3.321(b)(1) performs a gap-filling function.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  

Here, the Board has granted a schedular increase to a 60 percent evaluation and also awarded a TDIU for the appellate period.  The Board notes that this results in a situation where the Veteran has a single disability rated at 60 percent which also serves as the basis for a total disability rating based on individual unemployability.  Therefore, referral for consideration of an extraschedular rating for regional ileitis is not warranted.  38 C.F.R. § 3.321(b)(1).  

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2015).

Throughout the claim period, the Veteran has met the percentage requirements in this case, as he is in receipt of service connection regional ileitis, rated at 60 percent.  As noted above, the Board finds that the Veteran has, at most, engaged in marginal employment during the appellate period.  38 C.F.R. § 4.16(a) (2015).

The remaining issue is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2015).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id. Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Upon VA examination in April 2011, the VA examiner noted the Veteran's symptoms had severe effects on chores, traveling, and toileting; prevented shopping, exercise and sports and had a mild effect on recreation. 

A statement from Dr. R.K., M.D., received in August 2011 indicates that the daily complications were so severe that they prevent him from maintaining full-time gainful employment.  

Upon VA examination in June 2015, the clinician opined that the disability resulted in an inability to obtain and maintain gainful employment in either a physical or sedentary job consistent with his age and occupational experience based on the frequency with which he would have to change diapers and/or his clothing.  

Here, the Board finds that throughout the appellate period, the Veteran met the schedular requirements for a TDIU and the evidence of record indicates that his service-connected disability renders him unable obtain or maintain substantial gainful employment.  The Veteran is a college graduate and has work experience as a respiratory therapist and in sales.  His wife reported that he would often be at home for days without being able to leave and would often leave home to go to work only to return to shower again and change his soiled clothing.  His last employer indicated in June 2009 that the Veteran only worked one day a week and was paid $10,480 in the prior 12-month period.  The Veteran was released by his employer in August 2009 based on his health preventing him from working sufficient hours.  When taking into consideration the Veteran's educational background and work experience, the Board finds that the Veteran would not be able to obtain or retain substantially gainful employment.  His fecal incontinence with diarrhea up to 15 times per day, weakness and pain result in an inability to work in jobs commensurate with his prior experience in sales and as a respiratory therapist.  The Board has afforded the Veteran the benefit of the doubt in determining that TDIU is warranted for the entire period of time covered by this claim.     



ORDER

An evaluation of 60 percent for regional ileitis (under Diagnostic Code 7323) is granted.

Entitlement to a total disability evaluation based upon individual unemployability is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


